HAMILTON, Circuit Judge.
Plaintiff Richard Watkins has sued Trans Union for violating the Fair Credit Reporting Act. The merits of his claims are not the subject of this- appeal. The issue here is whether attorney John Cento should be disqualified from representing Watkins. That is because over ten years ago Cento earned a living defending Trans Union in hundreds of lawsuits alleging Fair Credit Reporting Act violations. Because the Southern District of Indiana makes use of Indiana’s rules governing attorney conduct, Indiana Rule of Professional Conduct 1.9 (Duties' to Former Clients) governs Trans Union’s effort to have Cento disqualified.
The district court found that Rule 1.9 does not require Cento’s disqualification, but the court authorized an interlocutory appeal of that decision ■ under 28 U.S.C. § 1292(b), which we accepted. Trans Union argues that the district court applied the' wrong legal standard to decide disqualification and misapplied the standard that it did apply. We disagree and affirm the decision of the district court. Because this case turns on the trajectory of Cento’s legal career, we begin there. We then review the facts and procedural history of Watkins’s case before reviewing the district court’s reasons for denying disqualification under Rule 1.9.
I. Factual and Procedural History
A. John Cento’s Legal Career
John Cento began his career as an attorney at the Indianapolis law firm of Katz & Korin, P.C., where he worked -with Robert Schuckit. Trans Union was a client first of Schuckit, and then Katz & Korin when Schuckit joined the firm. Cento began representing Trans Union in’ 2001, and between 2003 and 2005 worked almost exclusively on Trans Union cases. Schuckit then left Katz & Korin in June 2005 to form his own law firm. Cento followed, but he stayed with Schuckit’s new firm for just a month.
Almost all of the cases in which Cento represented Trans Union involved the Fair Credit Reporting Act (FCRA). The FCRA imposes a duty to maintain reasonable procedures for accurate reporting. See 15 U.S.C. § 1681e(b).' The Act authorizes a private cause of action for consumers against consumer reporting agencies such as Trans Union for willful, knowing, or *517negligent failures to comply with the law. 15 U.S.C. §§ 1681n-p. A defendant may avoid liability for violations that occur despite the defendant’s good-faith effort to comply with the law. See, e.g., 15 U.S.C. §§ 1681g(e)(5), (7).
Cento defended Trans Union against those claims of FCRA violations for five years. Between 2001 and 2005, he represented Trans Union in over 250 cases and billed over 4,000 hours of work for.Trans Union. He worked with Trans Union’s in-house counsel and employees, and he was given access to any information necessary for litigation. Today, twelve, years after Cento last represented Trans Union, Schuckit and his firm continue to represent Trans Union. Some of the Trans Union employees with whom Cento .worked remain with the company.
In 2013, Cento formed Cento Law, which represents consumers bringing FCRA violation claims against credit reporting agencies. The law firm advertises the experience of its attorneys ori its web-page: “Our credit report attorneys have litigated hundreds of Fair Credit Reporting Act cases across the country. Our experience in this area of law is derived not only from representing consumers, but from years of prior representation of two of the three national consumer. reporting agencies, Trans Union and Equifax.” Cento Law, http://www.centolaw.com (last visited Aug. 21, 2017). In 2012, and again in 2013, Cento was disqualified from cases in which he represented plaintiffs who brought claims against his former, client, Trans Union. Childress v. Trans Union, LLC (Childress I), No. 1:12-CV-00184-TWP-DML, 2012 WL 6728339 (S.D. Ind. Dec. 28, 2012); Hobson v. Trans Union, LLC, No. 1:13-CV-54, 2013 WL 2443917 (N.D. Ind. June 5, 2013).
B. The Watkins Litigation
In the present case, Richard Watkins selected Cento to represent him in his case alleging FCRA violations against' Trans Union under 15 U.S.C. §§ 1681e, 1681g, and 1681i. Watkins had applied for a loan in 2009 and discovered that his Trans Union credit file contained twenty “collection tradelines” that were not his. He disputed the accuracy of his credit file, and Trans Union removed the incorrectly attributed collections. But when Watkins applied for a mortgage in 2013, he learned that the collections had once again been placed in his credit file. The problem, Watkins alleges, is that Trans Union’s algorithms have resulted in the merging or mixing of Watkins’s credit file with that of another person to ereate a “mixed file,” and that Trans Union has failed to remedy the continued inclusion of collections not belonging to Watkins. The merits of Watkins’ claims will turn on whether the procedures Trans Union used “reasonable procedures to assure maximum possible accuracy” of the information about Watkins, see 15 U.S.C. § 1681e(b), and whether Trans Union made good-faith efforts to comply with the law, § 1681g(e)(5) & (e)(7).
Cento filed Watkins’s complaint in May 2014. One month later, Trans Union filed a motion to order Cento to show cause why he slioúld not be disqualified as Watkins’ lawyer. Watkins v. Trans Union, LLC, No. 2:14-cv-135-WTL-DKL, 2016 WL 4919999, at *1 (S.D. Ind. Sept. 15, 2016). The district court granted that motion and permitted Cento to seek limited discovery to aid in showing cause. Id. This was an unusual procedural path for seeking attorney disqualification. Rather than file a motion to disqualify,' Trans Union sought a show-cause order in reliance on the cases -in which Trans Union • had successfully sought disqualification against Cento in the past. Id.; see also Childress I, 2012 WL *5186728339; Hobson, 2013 WL 2443917. The discovery process that followed the show-cause order resulted in a magistrate judge report with three alternate recommendations (to hold an evidentiary hearing; to decline to disqualify; or, alternatively, to disqualify), but Judge Lawrence, to whom the case was reassigned after the magistrate proceedings, decided to “exercise [the court’s] authority to begin with a clean slate.” Watkins, 2016 WL 4919999, at *2. The parties briefed the attorney disqualification issue and the court hold a hearing before issuing its decision. Id. at *1.
In the district court, as on appeal, Trans Union relied on LaSalle National Bank v. Lake County, 703 F.2d 252 (7th Cir. 1983), and Analytical Inc. v. NPD Research, Inc., 708 F.2d 1263 (7th Cir. 1983), to argue that federal common law governs the standard for disqualification. Both cases predate Indiana Rule of Professional Conduct 1.9, which, as the district court found here, governs the issue of disqualification. After analyzing the precedents and the history of the adoption of the Rules of Professional Conduct, Judge Lawrence followed the guidance of Rule 1.9 rather than LaSalle National Bank or Analytic a and held that Cento should not be disqualified. Watkins, 2016 WL 4919999, at *6. The prior representations are not factually related such that the same matter is in dispute in Watkins. Nor, the judge found, is there a risk that confidential information from the prior matters would materially advance Watkins’ present claims. Id. at *4-6. Moreover, the judge noted, over a decade has passed since Cento represented Trans Union. Id. at *6. Accordingly, the judge held that the requirements for disqualification were not met. He permitted Cento to continue representing Watkins. Id.
In this interlocutory appeal under 28 U.S.C. § 1292(b), Trans Union argues that the district court applied the wrong legal standard for attorney disqualification and misapplied the standard it chose. We affirm the decision of the district court.
II. Analysis
We review for abuse of discretion the district court decision rejecting disqualification. Owen v. Wangerin, 985 F.2d 312, 317 (7th Cir. 1993); Whiting Corp. v. White Machinery Corp., 567 F.2d 713, 715 (7th Cir. 1977) (the district court “possesses broad discretion in determining whether disqualification is required in a particular case.... ”), quoting Schoetter v. Railoc of Ind., Inc., 546 F.2d 706, 710 (7th Cir. 1976), An abuse of discretion can be shown when the district court based its decision on an erroneous view of the law or a clearly erroneous evaluation of evidence. See, e.g., Novo Terapeutisk Lab. A/S v. Baxter Travenol Lab., Inc., 607 F.2d 186, 188-89 (7th Cir. 1979) (“This court has relied on the broad discretion of the district court in refusing to disturb a disqualification order, but we have not allowed a strict standard of review to prevent reversal when the district court predicated its disqualification ruling on a misunderstanding of the law.”) (citations omitted). This standard of review is consistent -with other areas of law in which district judges have discretion but in exercising it must apply the correct rule of law. See, e.g., Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405, 110 S.Ct. 2447, 110 L.Ed.2d 359 (1990) (“district court would necessarily abuse its discretion [in deciding Rule 11 sanctions motion] if it based its ruling on an erroneous view of the law”); Ervin v. OS Restaurant Services, Inc., 632 F.3d 971, 976 (7th Cir. 2011) (application of incorrect legal rule to decide class certification would amount to abuse of discretion).
*519We have observed that granting a motion for disqualification has “immediate, severe, and often irreparable ... consequences” for the party and disqualified attorney. Freeman v. Chicago Musical Instrument Co., 689 F.2d 715, 719 (1982). Disqualifying a lawyer immediately deprives the losing party from the “representation of his choice” and disrupts the litigation. Id. In sum, “disqualification, as a prophylactic device for protecting the attorney-client relationship, is a drastic measure which courts should hesitate to impose except when absolutely necessary ... [because it] destroy[s] a relationship by depriving a party of representation of their own choosing.” Id. at 721.
However, the duty of confidentiality represented in the Rules of Professional Conduct, like the Code of Professional Responsibility that came before them, is fundamental to the profession and the relationship between lawyer and client. See id. Courts have a duty to safeguard the privacy of the attorney-client relationship and in doing so to “maintain public confidence in the legal profession” and to protect “the integrity of the judicial proceeding.” Id.
Whether disqualification is appropriate in this case is governed by the Indiana Rules of Professional Conduct. Lawyers representing clients in federal courts must follow federal rules, but most “federal courts use the ethical rules of the states in which they sit.” Huusko v. Jenkins, 556 F.3d 633, 636 (7th Cir. 2009). Watkins filed suit in the Southern District of Indiana, which has adopted the Indiana Rules of Professional Conduct to govern attorneys’ conduct. S.D. Ind. Local Rule 83-5(e). Indiana adopted the ABA Model Rules of Professional Conduct as its Rules of Professional Conduct in 1987. United States v. Goot, 894 F.2d 231, 234 (7th Cir. 1990), Rule 1.9 governs the duties lawyers owe to former clients and thus whether Cento should be disqualified from representing Watkins because of a duty he may owe to his former client, Trans Union.1
A. Indiana Rule of Professional Conduct 1,9
Indiana Rule of Professional Conduct 1.9 mirrors the A.B.A. Model Rule of the same number and reads, in relevant part:
A lawyer who has formerly represented a client in a matter shall not thereafter represent another person in the same or a substantially related matter in which that person’s interests are materially adverse to the interests of the former client unless the former client gives informed consent, confirmed in writing.
In interpreting the Rules of Professional Conduct, federal courts may rely on the specific guidance offered in the commentary. See Nix v. Whiteside, 475 U.S. 157, 166, 106 S.Ct. 988, 89 L.Ed.2d 123 (1986); Strickland v. Washington, 466 U.S. 668, 688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); United States v. Williams, 698 F.3d 374, 386 (7th Cir. 2012) (Hamilton, J., dissenting in part) (commentary to A.B.A. standards governing norms of legal prac*520tice can be “valuable guidance”). The commentary to Rule 1.9 defines two matters as “substantially related” when two matters “involve the same transaction or legal dispute,” or when there is a “substantial risk that confidential factual information as would normally have been obtained in the prior representation would materially advance the client’s position in the subsequent matter.” Ind. R. Prof'l Conduct 1.9, cmt. 3.
Whether two matters “involve the same transaction” is determined by an inquiry into whether the matters are factually related. Comment 2 states: “The scope of a ‘matter’ -for purposes of this Rule depends on the facts of a particular situation or transaction.” It is the direct involvement, “in a specific transaction,” that makes “subsequent representation of other clients, with materially adverse interests in that transaction clearly ,. prohibited.” Id., cmt. 2.- . i
If the prior and present matters do not involve the same transaction or legal dispute, they may still be substantially related if there--is a substantial risk that confidential information would materially advance the client’s position in the present matter. The commentary tells, us that information “disclosed to the public or to other parties adverse to the former client ordinary will not be disqualifying,” and that information “acquired in a prior representation may have been rendered obsolete by the passage of time.” Id., cmt. 3,
On the issue most pertinent to this case, the commentary explains that “a lawyer who recurrently handled a type of problem for a former client is not precluded from later representing another client in a factually distinct problem of that type even though the subsequent representation involves a position adverse to the prior client.” Id., cmt. 2. “In the case of an organizational client, general knowledge of the client’s policies and practices ordinarily will not preclude a subsequent representation.” Id., cmt. 3.
Rule 1.9 clarified and narrowed the contours of an older federal common-law rule for attorney disqualification referred to as the “substantial relationship test.” The Model Rules of Professional Conduct, of which Rule 1.9 is a part, replaced the Model Code of Professional Conduct, which was based on canons first promulgated in 1908. Monroe Freedman, The Kutak Model Rules v. The American Lawyer’s Code of Conduct, 26 Vill. L. Rev. 1165 (1981); Kathleen Maher, Keeping Up Appearances, 16 Prof. Law. 1 (2005). The Rules were the product of the Kutak Commission, as it became known, formed in 1977 to assemble a set of governing rules for the profession. Freedman, Kutak Model Rules, at 1166. Some of the Model Rules, including Rule 1.9, explicitly-rejected the old canons. Maher, Keeping Up Appearances (2002 revisions to Rule 1.9 deleted the lingering reference to “appearance of impropriety” originally housed in Canon 9 because it was “no longer helpful to the analysis of questions arising under this.Rule”). The Kutak Commission’s proposed Model Rules of Professional Conduct were issued in 1983 and then adopted by the states in.the years that followed. Indiana adopted the Model Rules of Pro? fessional Conduct as its Rules of Professional Conduct in 1987. Goot, 894 F.2d at 234.
B. Rule 1.9 Does Not Disqualify Cento from Representing Watkins ■
The district court looked to the language of Rule 1.9 and its commentary and determined that the dispute between Watkins and Trans Union neither involved the “same transaction or legal dispute” as those prior cases in which Cento represented Trans Union nor involved a “sub*521stantial risk” of confidential information Cento may have gained while working for Trans Union materially advancing Watkins’ claim. Watkins, 2016 WL 4919999, at *4, *6. We agree.
1. Different Transactions
First, the present and prior matters are not part of the same legal dispute. The question turns “on the facts of a particular situation or transaction,” not whether the matters merely involve the same type of legal issues. Ind. R. Profl Conduct 1.9, cmt. 2. Here, Cento’s prior representations of Trans Union and his present representation of Watkins both involve FCRA violations but do not turn on the same facts of one “particular situation or transaction.” Id. The facts upon which Watkins’ case will turn — recurrent false collection listings on his credit report, despite multiple requests to remove them— are unique to his claim against Trans Union and are not interwoven with any individual case in which Cento represented Trans Union in the past.
A comparison between Cento’s representation of Watkins and the representation at issue in an Indiana Court of Appeal opinion reinforces this conclusion. In XYZ, D.O. v. Sykes, attorney Kathleen Clark represented a doctor in six malpractice cases. 20 N.E.3d 582, 583-84 (Ind. App. 2014). Five years after her representation of the doctor concluded, she began working for another law firm. Id. at 584. At that firm, Clark conducted an intake interview for a plaintiff asserting a malpractice claim against the same doctor she previously represented. The firm took the case and directed Clark to work on it. Id. The trial court denied a motion to disqualify the entire firm for which Clark now worked, but the appellate court reversed. Id.
Although there are superficial similarities between the two cases, on closer examination, the facts presented in XYZ are distinct from those in the present case, which point to a different outcome. The problem was that the plaintiff in XYZ was suing both the doctor and the hospital where he performed surgery on the plaintiff. The plaintiffs claim against the hospital was that it had been negligent in issuing credentials to the doctor based on the same surgeries in which attorney Clark had defended him. Looking to the language of Commént 3 to Rule 1.9, XYZ found that the old and new representations were substantially related because the new complaint was “based in part upon the Hospital’s alleged failure to adequately investigate the circumstances surrounding those six prior malpractice cases in which Clark represented [the d]octor.” Id. at 587. Accordingly, the appellate court found the new and old representations were substantially related, and that the passage of time did not cure the problem: “If the six prior medical malpractice cases remain relevant regarding the current allegation of negligent credentialing, as [the law firm] admits, any confidential factual information gleaned during those prior representations can hardly be deemed stale or obsolete,” Id. at 587-88.
XYZ is easy to understand on those terms, but this case is quite different. Watkins’ claims do not turn on any specific facts of any prior matter in which Cento represented Trans Union. Watkins’ complaint does not refer to any specific prior litigation against Trans Union in which Cento represented the company. In contrast, in XYZ, the prior malpractice cases were specifically at issue in the complaint in the present litigation against the doctor. Thus, while the old and new representations in XYZ involved the “same transaction or legal dispute,” the same cannot be said of the old and new representations at issue in this case. The district *522court did not err in finding the disputes here to be factually distinct.2
2. No Substantial Risk of Using Confidential Information
On Trans Union’s other route to show that disqualification is needed, it must show a “substantial risk that confidential factual information as would normally have been obtained in the prior representation would materially advance the Ghent’s position in the subsequent matter.” Ind. R. Profl Conduct 1.9, cmt. 3. We look first to the nature of the information Cento gained as an attorney for Trans Union.
Some of the information Cento learned while working for Trans Union might be categorized as general knowledge and experience. It is undisputed that Cento gained experience while working for Trans Union. In the words of the district court, that experience “will indisputably benefit his current and future clients.” Watkins, 2016 WL 4919999, at *6. Cento even advertises his extensive experience with FCRA litigation for both plaintiffs and defendants on his website, which is bound to raise eyebrows. However, having experience is not the same as possessing confidential information.
It is also undisputed that general knowledge about Trans Union policies and practices to ensure that credit reports are accurate is discoverable if it is relevant to Watkins’s alleged FCRA violation. To determine the merits of Watkins’ claims, the court or jury will need to make findings of fact about whether the procedures Trans Union used to prepare and to check the accuracy of Watkins’ consumer report were reasonable. See 15 U.S.C. § 1681e(b). As in other cases in which Trans Union has been a defendant, its policies and procedures that allegedly resulted in the mixed file and that were used to remedy the problem will be subject to scrutiny. See, e.g., Price v. Trans Union, LLC, 839 F.Supp.2d 785, 790-91 (E.D. Penn. 2012) (explaining how defendant credit reporting agency’s procedures result in mixed files); O’Connor v. Trans Union Corp., No. Civ. A. 97-4633, 1998 WL 770626, at *3 (E.D. Penn. Nov. 5, 1998) (compelling response to interrogatory regarding procedures used in handling plaintiffs mixed file). Comment 3 makes clear that information “disclosed to the public or to other parties adverse to the former client ordinary will not be disqualifying.” Ind. R. Prof'l Conduct 1.9, cmt. 3.
Further, in cases involving an organizational client like Trans Union, “general knowledge of the client’s policies and practices ordinarily will not preclude a subsequent representation.” Ind. R. Profl Conduct 1.9, cmt. 3. Thus, the general knowledge and experience Cento gained while defending Trans Union is not the type of confidential information with which Rule 1.9 is concerned. The commentary makes clear that Cento’s repeated representations of Trans Union in FCRA violation cases do not preclude him from representing a new client in a factually distinct suit even if his new representation is adverse to his former client. Id., cmt. 2.
Nevertheless, while some information Cento gained was of the experience-building sort, the district court found that Cen-to also “undoubtedly did learn some truly confidential information” while working for Trans Union. Watkins, 2016 WL 4919999, at *5. The commentary teaches that courts and lawyers should consider the possibility *523that confidential information “acquired in a prior representation may have been rendered obsolete by the passage of time,” and that prospect may be “relevant in determining whether two representations are substantially related.” Ind. R. Profl Conduct 1.9, cmt 3.
The district court found here that the passage of time had removed any substantial risk that any confidential information from years ago might advance Watkins’s litigation. We do not find a clear error or an abuse of discretion. Not only, as the district court noted, have some 500 opinions been issued since Cento ceased representing Trans Union on “just one of several provisions of the FCRA [15 U.S.C. § 1681e] that Watkins alleges Trans Union violated,” but also, as Cento points out, competitive advantage in credit reporting is created through technological advances, of which there have been many over the last twelve years. Watkins, 2016 WL 4919999, at *5 n.2. In light of the technological advancements and the sheer number of FCRA claims litigated between the old and new representations, the district court observed that it is not “reasonable to believe that the manner in which [Trans Union] ha[s] handled [litigation] has remained static.” Id, at *5. Over ten years have passed since Cento last represented Trans Union. It was not clear error for the district court to find that any confidential information he may have gained during his prior representation has been rendered obsolete.
Again, a comparison to the Indiana Court of Appeals decision in XYZ is instructive. There, the court rejected the argument that the passage of time — almost seven years — would render obsolete the confidential factual information gained by the attorney. It reached that conclusion because the six prior malpractice cases remained relevant in the present litigation. XYZ, 20 N.E.3d at 587-88. The attorney in XYZ had learned factual information regarding specific malpractice claims that were at issue in the new lawsuit. In this case, by contrast, attorney Cento learned no factual information regarding the specific FCRA violation at issue in Watkins’ case during his prior representations of Trans Union. Also, the XYZ doctor was not an “organizational client,” which Trans Union was to Cento. See Ind. R. Profl Conduct 1.9, cmt 3.
Because of the passage of time and the lack of any factual overlap between the Watkins’s complaint and any prior matter in which Cento defended Trans Union, the district court did not abuse its discretion in applying Rule 1.9 to hold that the Cento’s prior and present representations do not involve the same or substantially related matters.
C. No Mistake of Law
In an attempt to avoid this application of Rule 1.9, Trans Union argues that the district court abused its discretion by applying the wrong law. Trans Union relies on two disqualification cases involving former clients, both decided in a different state in 1983 before the adoption of the Model Rules in Indiana. LaSalle National Bank, 703 F.2d 252; Analytica, 708 F.2d 1263. This argument has worked for Trans Union in the past, In fact, Cento has already twice lost to Trans Union on disqualification motions decided under the reasoning of LaSalle National Bank and Analytica. See Childress I, 2012 WL 6728339; Hobson, 2013 WL 2443917.
In LaSalle National Bank, we applied a “substantial relationship” test that “embodied] the substance of Canon 4 of the A.B.A. Code of Professional Responsibility, which protected] the confidences of a client against disclosure and possible use against him, and of Canon 9, which pro*524vide[d] that an attorney must avoid even the appearance of impropriety,” 703 F.2d at 255; see also Goot, 894 F.2d at 234 (Canon 4 stated a “lawyer should preserve the confidences and secrets of a client,” and Canon 9 stated a “lawyer should avoid even the appearance of professional impropriety.”). The substantial relationship test for disqualification in place prior to the adoption of Rule 1.9 was broad. It was satisfied if “it could reasonably be said that during the former representation the attorney might have acquired information related to the subject matter of the subsequent representation.” LaSalle National Bank, 703 F.2d at 255, citing Cannon v. U.S. Acoustics Corp., 398 F.Supp. 209, 223 (N.D. Ill. 1975), aff'd in part and rev’d in part, 532 F.2d 1118 (7th Cir. 1976). Whether the party seeking disqualification could prove that the attorney actually received confidential information during his employment was irrelevant. LaSalle National Bank, 703 F.2d at 255, citing Schloetter, 546 F.2d at 710; see also Analytica, 708 F.2d at 1266 (“It is irrelevant whether [the lawyer] actually obtained such [confidential] information.”).3
In the Childress litigation, the magistrate and district judges applied to Cento the substantial relationship test outlined in LaSalle National Bank and Analytica. Childress I, 2012 WL 6728339, at *3; Childress v. Trans Union, LLC (Childress II), No. 1:12-CV-00184-TWP-DML, 2013 WL 1828050, at *3 (S.D. Ind. Apr. 30, 2013). The district judge found that Cento acted as a practical extension of Trans Union’s in-house counsel and that his extended representation of Trans Union in hundreds of cases established a substantial relationship between his prior representation of Trans Union and his representation of Childress in the pending litigation, Childress II, 2013 WL 1828050, at *4-5. The district court in Hobson undertook a similar analysis in denying Cento’s request for discovery, and motion to stay the disqualification proceedings. Hobson, 2013 WL 2443917.
The Childress and Hobson opinions did not address the commentary to Rule 1.9. Instead, the Hobson court emphasized that the Seventh Circuit’s substantial relationship test embodied Canons 4 and 9 of the A.B.A. Code of Professional Responsibility. Id. at *2, citing Westinghouse, 588 F.2d at 224. The Childress district court emphasized in its order denying Cento’s motion to reconsider that LaSalle National Bank and Analytica decisions “remain good law to the extent they set forth the Well-regarded Seventh Circuit approach to the substantial relationship standard.” Childress v. Trans Union, LLC (Childress III), No. 1:12-CV-00184-TWP-DML, 2013 WL 3071273, at *2 (S.D. Ind. June 18, 2013).
The problem is that the substantial relationship test applied in Childress and Hob-son embodied Canons 4 and 9" of the A.B.A. Code. The Code and those canons no longer governed Indiana attorneys at the time of the Childress and Hobson decisions and no longer govern them now. Trans Union argues that the district court *525here “applied the wrong standard ... based on Indiana Rule 1.9” and “improperly relied on language in the Comments ... to fashion a new ... test for attorney disqualification.” We .disagree. The district court correctly looked to Rule 1.9 and its commentary adopted after LaSalle National Bank “to clarify the contours” of the substantial relationship test. See Shelton v. Trans Union, LLC, No. 1:16-cv-01278-SEB-MJD, slip op. at 4 (S.D. Ind. Dec. 19, 2016).4
Trans Union’s reliance on LaSalle National Bank and other federal precedents predating Indiana’s adoption of Rule 1.9 is not persuasive. Both state and federal district courts look to Rule 1.9’s commentary for guidance in deciding disqualification issues based involving former clients. The commentary to Rule 1.9 states plainly that to require disqualification of an attorney from a new representation against a former client, either the old and new matters must be the same factual dispute or there must be a substantial risk of confidential information being used to materially advance the new client’s interests. Cento’s old and new representations, do not amount to “a changing of sides” in a specific legal dispute. See Ind. R. Profl Conduct, cmt. 2. There is no specific factual overlap between Cento’s prior representations of Trans Union and his representation of Watkins. The general knowledge Cento gained while working at Trans Union is not the type of confidential information that poses a substantial risk of materially advancing Watkins’ claims. Moreover, more than a decade has passed since Cen-to was privy to Trans Union’s internal policies and practices or legal strategy— confidential or otherwise. -
Accordingly, the decision of the district court is AFFIRMED.

. Special considerations apply to federal government lawyers but are not implicated here. See, e.g., United States v. Supreme Court of New Mexico, 839 F.3d 888, 893, 929-30 (10th Cir. 2016) (holding that a New Mexico Rule of Professional Conduct as applied in part to federal prosecutors violated Supremacy Clause), petition for cert. filed, No. 16-1450 (June 5, 2017). The McDade Act requires that an "attorney for the Government shall be subject to State laws and rules, and local Federal court rules, governing attorneys in each State where such attorney engages in that attorney’s duties, to the same extent and in the same manner as other attorneys in that State.” 28 U.S.C. § 530B. However, the Act "should not be construed in any way to alter federal substantive, procedural, or evidentiary law....” 28 C.F.R. § 77.1(b).


. We have observed that district courts may construe their own local rules. Even when a federal court has incorporated a state's rules by reference, nothing compels the federal court to adopt the state court's interpretation of the rule. Weibrecht v. Southern Ill. Transfer, Inc., 241 F.3d 875, 882 (7th Cir. 2001).


. We used' a three-part test to determine whether a substantial relationship was present. "First, the trial judge must make a factual reconstruction of the scope of the prior legal representation. Second, it must- be determined whether it is reasonable to infer that the confidential information allegedly given would have been given to a lawyer representing a client in those matters. Third, it must be determined whether that information is relevant to the issues raised in the litigation pending against the former client.” La-Salle National Bank, 703 F.2d at 255-56, citing Westinghouse Electric Corp. v. Gulf Oil Corp., 588 F.2d 221, 225 (7th Cir. 1978). The satisfaction of the test triggered a rebuttable presumption that the attorney received confidential information during the prior representation. Id. at 256.


. In Shelton, another recent case in which Cento represented a client against Trans Union, Judge Barker rejected Trans Union's argument that Judge Lawrence’s reliance on the commentary to Rule 1.9 in his Watkins opinion created a new substantial relationship test. Shelton, No. l;16-cv-01278-SEB-M.TD, • slip op, at 3. Rather than create a new substantial relationship test, Judge Barker observed, Rule 1.9 was adopted after LaSalle National Bank to clarify the contours of the test and provided guidance for its application. Id. at 4. Judge Barker agreed with Judge Lawrence that Cento should not be disqualified from representing clients- in new cases against Trans Union. Id. at 5.